The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On June 17, 2002, you submitted to us a proposed summary statement for Senate Joint Resolution 24 submitted by the Missouri General Assembly relating to term limits. The summary statement, prepared pursuant to Section 116.160, RSMo 2000, is as follows:
  Shall Article III, Section 8 of the Missouri Constitution be amended to exclude, from the calculations of term limits for members of the General Assembly, service of less than one-half of a legislative term resulting from a special election held after December 5, 2002?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the Senate Joint Resolution or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General